Case: 12-30570       Document: 00512340691         Page: 1     Date Filed: 08/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 14, 2013

                                       No. 12-30570                        Lyle W. Cayce
                                                                                Clerk

ERIC KIRMER,

                                                  Plaintiff–Appellant,
v.

GOODYEAR TIRE & RUBBER COMPANY,

                                                  Defendant–Appellee.



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                              USDC No. 2:11-CV-69


Before JOLLY, GARZA, and OWEN, Circuit Judges.
PER CURIAM:*
       Eric Kirmer filed this interlocutory appeal of the district court’s grant of
partial summary judgment to his former employer, Goodyear Tire & Rubber
Company (Goodyear). Following his termination, Kirmer filed the instant case
asserting several state and federal causes of action against Goodyear. The
district court granted summary judgment in favor of Goodyear on all but one of
these claims. In this appeal, Kirmer challenges the district court’s resolution of
his claims related to Louisiana’s statute governing the payment of final wages,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30570     Document: 00512340691       Page: 2   Date Filed: 08/14/2013



                                   No. 12-30570

and those related to Louisiana’s whistleblower law. We affirm in part, reverse
in part, dismiss in part, and remand for further proceedings.
                                          I
      Kirmer began working as a service manager at Goodyear’s Lakeside Mall
retail location in the New Orleans area in August 2008. Within a month, Kirmer
noticed that certain service technicians at the store were performing a basic
coolant service called a drain-and-fill service, which cost $45, yet charging
customers for a more elaborate coolant flush service, which cost $120. Kirmer
repeatedly reported his concerns to the manager of the store starting in
September 2008, but the manager took no action. In mid-January 2010, Kirmer
communicated his concerns to the Goodyear district manager who oversaw a
number of stores in the area.
      The morning after Kirmer spoke to the district manager, he was
transferred from the Lakeside Mall store to Goodyear’s location at Gentilly.
Kirmer’s transfer to the Gentilly location involved no reduction in his salary or
responsibilities. Service managers like Kirmer, however, also received bonuses
based on their store’s sales volume in a given month. The Gentilly location was
a lower volume location at that time1 as compared to Lakeside Mall. Although
Goodyear set lower sales goals for lower volume stores, it apparently did not do
so perfectly. Kirmer ultimately received some amount less in bonuses while
working at the Gentilly store.
      On April 8, 2010, Kirmer received a performance review for 2009, stating
that his overall performance was unsatisfactory. Later that day, Kirmer called
Goodyear’s internal compliance hotline to report the improper billing he had
witnessed at Goodyear’s Lakeside Mall location and also to report that the



      1
       The evidence shows that sales volume fluctuates and that the Gentilly location
sometimes has better months than the Lakeside Mall store.

                                         2
    Case: 12-30570    Document: 00512340691     Page: 3   Date Filed: 08/14/2013



                                 No. 12-30570

district manager and manager of the Lakeside Mall store had been retaliating
against him after he had reported his concerns.
      Some time later, Kirmer was transferred to Goodyear’s Airline Highway
location, which had a larger sales volume than the Gentilly store. On August 30,
2010 and September 6, 2010, fellow employees reported Kirmer as asleep at the
store. Under Goodyear’s human resources policy, “sleeping on duty” is grounds
for termination. Goodyear’s separation of employment policy, in turn, requires
that requests for termination be approved by the district manager responsible
for the area as well as Goodyear’s corporate human resources department.
Pursuant to this policy, the manager of the Airline Highway store submitted an
exit request form for Kirmer and, on September 10, 2010, sent Kirmer home
pending management review of his termination. Kirmer’s termination was
ultimately approved on September 14, 2010. Pursuant to Goodyear’s practice,
Kirmer was deemed to have been terminated on September 10, the date on
which he was sent home.
      Goodyear paid Kirmer the outstanding amounts owed to him—for his
unpaid salary, unpaid bonus, and accrued paid vacation days—in several
separate payments. Kirmer’s next regular payday following his termination was
September 15, 2010. On that date, his salary for the entire pay period—up to
and including September 15, 2010—was direct deposited into his bank account.
Kirmer’s final bonus, however, was not direct deposited, since Goodyear’s policy
was to make bonus payments only in the form of paper checks that employees
would pick up at their store. When Kirmer visited the Airline Highway store to
pick up his bonus check at some point after his termination, he was told that his
check was being recut because he had been overpaid—for the days of September
11 through September 15—in the direct deposit of his salary. Kirmer’s corrected
bonus check was available for pickup at Goodyear’s Airline Highway store after
September 20, but Kirmer never returned to the store. On September 30,

                                       3
    Case: 12-30570         Document: 00512340691        Page: 4    Date Filed: 08/14/2013



                                       No. 12-30570

Kirmer, through his attorney, sent a written demand for payment of his unpaid
wages to Goodyear. On October 20, Goodyear mailed Kirmer his corrected bonus
check. Finally, although Kirmer had accrued paid vacation days, he did not
receive payment for those days until March 22, 2012, ten days after he explicitly
asserted that he was entitled to such payment in his Motion for Partial
Summary Judgment in the present case.
      Kirmer initiated the instant suit in January 2011, asserting seven state
and federal causes of action against Goodyear related to his termination. In
pertinent part, he alleged that Goodyear violated Louisiana’s wage-payment law,
giving rise to a claim for penalty wages and attorneys’ fees, by (1) failing to pay
him his unpaid bonus by September 15, 2010, his next regular payday; (2) failing
to pay him for his accrued paid vacation days until March 2012; and
(3) deducting the amount he would have earned for the days of September 11
through September 14, 2010, from his final paycheck. Kirmer also alleged that
after his report of illegal overcharging by Goodyear technicians, Goodyear
violated Louisiana’s whistleblower-protection law by taking two adverse-
employment actions against him: (1) transferring him from Goodyear’s Lakeside
Mall store to other stores and (2) terminating him.
      The district court granted summary judgment to Goodyear on all but one
of Kirmer’s claims, the exception being his wage-payment claim regarding his
vacation pay.       Kirmer later successfully petitioned the court to certify its
summary judgment order as final pursuant to Federal Rule of Civil Procedure
54(b). This appeal followed.
                                             II
      We review the grant of summary judgment de novo, applying the same
standard as the district court.2 Summary judgment is appropriate when “there


      2
          Jackson v. Cal–W. Packaging Corp., 602 F.3d 374, 377 (5th Cir. 2010).

                                              4
     Case: 12-30570         Document: 00512340691          Page: 5      Date Filed: 08/14/2013



                                         No. 12-30570

is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.”3 A genuine dispute of material fact exists when
the evidence would permit a reasonable jury to return a verdict in favor of the
nonmovant.4 We view all evidence in the light most favorable to the nonmovant
and draw all reasonable inferences in his favor.5                    However, “conclusory
allegations, speculation, and unsubstantiated assertions are inadequate to
satisfy the nonmovant’s burden.”6
                                               III
       We first address Kirmer’s several claims under Louisiana’s wage-payment
law. Section 23:631 of the Louisiana Revised Statutes provides that upon
termination of an employee, an employer must “pay the amount then due under
the terms of employment . . . on or before the next regular payday or no later
than fifteen days following the date of discharge, whichever occurs first.”7
Section 23:632 of the Revised Statutes, in turn, creates a remedy for the
employee if his former employer fails to comply with section 23:631, as follows:
       Any employer who fails or refuses to comply with the provisions of
       R.S. 23:631 shall be liable to the employee either for ninety days
       wages at the employee’s daily rate of pay, or else for full wages from
       the time the employee’s demand for payment is made until the
       employer shall pay or tender the amount of unpaid wages due to
       such employee, whichever is the lesser amount of penalty wages.
       Reasonable attorney fees shall be allowed the laborer or employee
       by the court which shall be taxed as costs to be paid by the
       employer, in the event a well-founded suit for any unpaid wages


       3
           FED. R. CIV. P. 56(a); see Jackson, 602 F.3d at 377.
       4
           Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
       5
           Ramsey v. Henderson, 286 F.3d 264, 267 (5th Cir. 2002).
       6
         Id. at 269 (quoting Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir.
1996)) (internal quotation marks omitted).
       7
           LA. REV. STAT. ANN. § 23:631(A)(1)(a) (2010).

                                                 5
    Case: 12-30570          Document: 00512340691          Page: 6     Date Filed: 08/14/2013



                                         No. 12-30570

      whatsoever be filed by the laborer or employee after three days shall
      have elapsed from time of making the first demand following
      discharge or resignation.8
The Louisiana Supreme Court has interpreted section 23:632 as having three
essential elements: “the claimant must show that (1) wages were due and owing;
(2) demand for payment was made where the employee was customarily paid;
and (3) the employer did not pay upon demand.”9 More generally, that court has
explained that the wage-payment law’s provisions “are designed to compel
prompt payment of wages when an employee is discharged” and are “penal in
nature.”10
      In the district court, Kirmer alleged that Goodyear violated the wage-
payment law in three ways: (1) by not paying him his final bonus on September
15, 2010, his next regular payday, (2) by not paying him for his accrued paid-
vacation days until March 2012, and (3) by not paying him for the days on which
he was sent home pending management review of his termination. As noted
earlier, the district court granted summary judgment on the first and third of
these claims but denied summary judgment with respect to Kirmer’s vacation-
pay claim. Kirmer challenges all three of these rulings in this court. We
consider each of them in turn.
                                                A
      Kirmer first alleges that the district court erroneously granted summary
judgment with respect to his bonus-check claim. It was Goodyear’s policy to
send a check each month to managers such as Kirmer for any bonuses that they
may have earned from the prior month. Kirmer observes that Goodyear did not
give him his final bonus check on September 15, his next regular payday

      8
          Id. § 23:632.
      9
          Becht v. Morgan Bldg. & Spas, Inc., 02-2047, p. 4 (La. 4/23/03); 843 So. 2d 1109, 1112.
      10
           Wyatt v. Avoyelles Parish Sch. Bd., 01-3180, p. 7 (La. 12/4/02); 831 So. 2d 906, 912.

                                                6
     Case: 12-30570         Document: 00512340691         Page: 7     Date Filed: 08/14/2013



                                         No. 12-30570

following his termination. This, he argues, constitutes a violation of section
23:631. Goodyear responds that (1) there was no regular payday for bonus
payments, (2) as such, it had to comply only with the alternative, fifteen-day
period in section 23:631, (3) which it complied with by sending a bonus check to
Kirmer’s former store, the place at which he would normally collect his bonus
checks, on September 20, ten days after his termination. The district court held
that Goodyear had complied with section 23:631 for the reasons articulated by
Goodyear. We disagree.
       Louisiana law follows the familiar canon of construction that “[w]hen a law
is clear and unambiguous and its application does not lead to absurd
consequences, the law shall be applied as written and no further interpretation
may be made in search of the intent of the legislature.”11 In this case, section
23:631 contains such clarity. Section 23:631(A)(1)(a) provides that an employer
must pay a terminated employee “the amount then due under the terms of
employment . . . on or before the next regular payday or no later than fifteen
days following the date of discharge, whichever occurs first.”12                    The plain
meaning of this provision is that an employer must pay everything to which a
terminated employee is entitled by the earlier of (a) his next regular payday or
(b) within fifteen days. The statute’s text does not suggest that, if there is a
regularly scheduled payday, only those items that would otherwise be included
in the employee’s regular paycheck must be paid on that date, and that other




       11
          LA. CIV. CODE ANN. art. 9 (1999) (“When a law is clear and unambiguous and its
application does not lead to absurd consequences, the law shall be applied as written and no
further interpretation may be made in search of the intent of the legislature.”); see also United
States v. Dison, 573 F.3d 204, 207 (5th Cir. 2009) (“When the plain language of a statute is
unambiguous and does not ‘lead to an absurd result,’ ‘[the] inquiry begins and ends with the
plain meaning of that language.’” (citation omitted)).
       12
            LA. REV. STAT. ANN. § 23:631(A)(1)(a).

                                                7
     Case: 12-30570         Document: 00512340691          Page: 8     Date Filed: 08/14/2013



                                        No. 12-30570

items not normally paid in the paycheck13 need only be paid within fifteen days
of termination. Instead, the statute states that if an employee has a regular
payday scheduled within fifteen days of his termination, the full amount to
which he is entitled under his employment contract must be paid on that date.
       Goodyear’s lone counterargument is that section 23:631(A)(2) separately
provides that “[p]ayment shall be made at the place and in the manner which
has been customary during the employment.”14 This provision says nothing,
however, about the time for payment.15
       Given section 23:631’s plain meaning, we can reach only one conclusion:
by failing to pay Kirmer his final bonus by his next regular payday, Goodyear
failed to comply with section 23:631. The bonus check was five days beyond the
September 15 payday. We therefore reverse the district court’s holding to the
contrary and remand for further proceedings on this claim.
                                                  B
       Kirmer next alleges that the district court erroneously granted summary
judgment with respect to his vacation-pay claim. Kirmer misunderstands the
district court’s holding. Although the district court could have been clearer in

       13
          Such as the amount accrued as paid vacation days, id. § 23:631(D), or bonuses and
commissions, e.g., Jeansonne v. Schmolke, 09-1467, p. 13 (La. App. 4 Cir. 5/19/10); 40 So. 3d
347, 358 (“Commissions are considered wages for purposes of [sections 23:631-:632].” (citing
Lorentz v. Coblentz, 600 So. 2d 1376, 1378 (La. Ct. App. 1992))); Kearney v. Lee Med. Int’l, Inc.,
06-597, pp. 5-6 (La. App. 5 Cir. 1/16/07); 951 So. 2d 417, 420 (“[T]he bonus falls within the
ambit of [section 23:631] . . . .”); Williams v. Dolgencorp, Inc., 04-139, p. 6 (La. App. 3 Cir.
9/29/04); 888 So. 2d 260, 264 (“[T]he bonus to which the appellee is entitled is considered
‘wages’ due under the terms of her employment.”); Thomas v. Orleans Private Indus. Council,
95-1577, p. 7 (La. App. 4 Cir. 2/15/96); 669 So. 2d 1275, 1279-80 (“Although the contract does
not designate when the bonus would be paid, that sum clearly represents remuneration for
services rendered under a pay period and therefore constitutes ‘wages’ under §§ 631 and
632.”).
       14
            LA. REV. STAT. ANN. § 23:631(A)(2).
       15
        In other words, section 23:631(A)(2) says only that Goodyear could have paid Kirmer
by paper check at his former place of employment. Section 23:631(A)(1)(a) makes clear that
such payment had to have been made on September 15.

                                                  8
     Case: 12-30570        Document: 00512340691           Page: 9     Date Filed: 08/14/2013



                                        No. 12-30570

its disposition of Kirmer’s vacation-pay claim, the court explicitly held that it
was not granting summary judgment to either party on Kirmer’s vacation-pay
claim. No other part of the district court’s discussion suggests that it implicitly
granted partial summary judgment on any issue to either party.
       This case is before us on interlocutory appeal following the district court’s
entry of final judgment pursuant to Rule 54(b) of the Federal Rules of Civil
Procedure. Although the district court’s certification order can be read as
certifying its denial of summary judgment on Kirmer’s vacation-pay claim, the
district court’s ruling on a claim must have disposed of that claim in order to be
properly certified.16 Since the district court’s ruling did not resolve Kirmer’s
vacation-pay claim, it could not have been properly certified under Rule 54(b),
and we have no jurisdiction to consider any objection to it in this appeal.17 We
therefore dismiss Kirmer’s challenge to the district court’s denial of summary
judgment on his vacation-pay claim.
                                               C
       Kirmer finally argues that the district court erred in granting summary
judgment with respect to his claim that Goodyear improperly required him to
forfeit his wages for the period from September 11, the day after he was sent
home pending management review of his termination, through September 14,
when his termination was approved. Kirmer alleges that this violated section
23:634 of the Louisiana Revised Statutes, which provides that “[n]o person
. . . shall require any of his employees to sign contracts by which the employees

       16
           Eldredge v. Martin Marietta Corp., 207 F.3d 737, 740 (5th Cir. 2000); see also Curtiss-
Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980) (“[Under Rule 54(b)], [a] district court must
first determine that it is dealing with a ‘final judgment.’ It must be a ‘judgment’ in the sense
that it is a decision upon a cognizable claim for relief, and it must be ‘final’ in the sense that
it is ‘an ultimate disposition of an individual claim . . . .’” (quoting Sears, Roebuck & Co. v.
Mackey, 351 U.S. 427, 436 (1956))).
       17
         Eldredge, 207 F.3d at 740; Monument Mgmt. Ltd. P’ship I v. City of Pearl, 952 F.2d
883, 885 (5th Cir. 1992).

                                                9
    Case: 12-30570         Document: 00512340691      Page: 10   Date Filed: 08/14/2013



                                       No. 12-30570

shall forfeit their wages if discharged before the contract is completed . . . ; but
in all such cases the employees shall be entitled to the wages actually earned up
to the time of their discharge.”18 Kirmer’s brief contains no citations to record
evidence that supports his claim that his salary with Goodyear continued to
accrue while he was sent home pending management review. His brief likewise
cites no law to explain why Goodyear’s policy of suspending the accrual of an
employee’s salary while it considers whether to terminate the employee
constitutes a forfeiture within the scope of section 23:634. Kirmer presents
nothing more than the bare assertion that Goodyear’s policy violates section
23:634. Given such inadequate briefing, we conclude that Kirmer’s argument is
waived.19
                                                 IV
      Kirmer also raises a number of points regarding the district court’s grant
of summary judgment in favor of Goodyear on his claims under Louisiana’s
whistleblower law. The whistleblower law, codified at section 23:967 of the
Louisiana Revised Statutes, provides that
      [a]n employer shall not take reprisal against an employee who in
      good faith, and after advising the employer of the violation of the
      law[,] . . . [d]iscloses or threatens to disclose a workplace act or
      practice that is in violation of state law.20
The statute further clarifies that the term “reprisal” “includes firing, layoff, loss
of benefits, or any discriminatory action the court finds was taken as a result of
an action by the employee that is protected [under section 23:967].”21



      18
           LA. REV. STAT. ANN. § 23:634(A).
      19
        See Coury v. Moss, 529 F.3d 579, 587 (5th Cir. 2008) (citing Nichols v. Enterasys
Networks, Inc., 495 F.3d 185, 190 (5th Cir. 2007)).
      20
           LA. REV. STAT. ANN. § 23:967(A)(1).
      21
           Id. § 23:967(C)(1).

                                                 10
    Case: 12-30570          Document: 00512340691        Page: 11     Date Filed: 08/14/2013



                                          No. 12-30570

       Claims under section 23:967 are analyzed under the familiar McDonnell
Douglas framework.22 Under that framework, a plaintiff such as Kirmer must
first establish a prima facie case of retaliation by proving (1) that he engaged in
an activity protected by section 23:967, (2) that he suffered an adverse
employment action, and (3) “that a causal link existed between the protected
activity and the adverse employment action.”23                    Once the plaintiff has
established a prima facie case, the burden shifts to the defendant to articulate
a legitimate, nondiscriminatory reason for the adverse action.24 If the defendant
provides such a reason, the burden then shifts back to the plaintiff to prove that
the defendant’s stated reason is pretextual and unworthy of credence.25 The
plaintiff can meet this burden only by “proving that ‘but for’ the discriminatory
purpose he would not have been terminated.”26
       In this appeal, Kirmer challenges the district court’s summary judgment
rulings in three ways. First, Kirmer contests the district court’s conclusion that
his transfer from Goodyear’s Lakeside Mall location to the store at Gentilly did
not constitute an adverse employment action within the scope of the statute.
Second, Kirmer disputes the district court’s conclusion that Goodyear advanced
a legitimate, nonpretextual reason for his ultimate termination—Kirmer’s



       22
         Strong v. Univ. Healthcare Sys., LLC, 482 F.3d 802, 805 & n.1 (5th Cir. 2007); see
also King v. Phelps Dunbar, LLP, 98-1805, p. 7 (La. 6/4/99); 743 So. 2d 181, 187 (“Louisiana
courts have looked to federal jurisprudence to interpret Louisiana discrimination laws.” (citing
Bustamento v. Tucker, 607 So. 2d 532, 538 n.6 (La. 1992))).
       23
          Long v. Eastfield Coll., 88 F.3d 300, 304 (5th Cir. 1996) (citing McMillan v. Rust
Coll., Inc., 710 F.2d 1112, 1116 (5th Cir. 1983)).
       24
        E.g., Gee v. Principi, 289 F.3d 342, 345 (5th Cir. 2002) (citing Aldrup v. Caldera, 274
F.3d 282, 286 (5th Cir. 2001)).
       25
            Id. (citing Aldrup, 274 F.3d at 286).
       26
        Septimus v. Univ. of Hous., 399 F.3d 601, 608 (5th Cir. 2005) (quoting Pineda v.
United Parcel Serv., 360 F.3d 483, 487 (5th Cir. 2004)) (internal quotation marks omitted).

                                                11
    Case: 12-30570         Document: 00512340691         Page: 12      Date Filed: 08/14/2013



                                         No. 12-30570

having been caught sleeping on the job twice. Finally, Kirmer asserts that a
number of additional facts precluded the entry of summary judgment. We
consider each challenge in turn.
                                               A
       Kirmer first contends that the district court erroneously concluded that his
transfer from Goodyear’s Lakeside Mall location to Goodyear’s Gentilly location
did not constitute an adverse employment action. Kirmer does not dispute that
his title, salary, and responsibilities remained the same following his transfer
to Goodyear’s Gentilly location. Nevertheless, Kirmer asserts this transfer
constituted an adverse employment action because he ultimately made less in
bonuses at the Gentilly location. Kirmer’s argument fails.
       As noted earlier, section 23:967 defines “reprisal” (i.e., adverse
employment action) as including “firing, layoff, loss of benefits, or any
discriminatory action the court finds was taken as a result of an action by the
employee that is protected [under section 23:967].”27                        This definition
encompasses “a significant change in employment status, such as hiring, firing,
failing to promote, reassignment with significantly different responsibilities, or
a decision causing a significant change in benefits.”28
       Kirmer’s argument is unpersuasive because it rests solely on the assertion
by Kirmer, without evidence of the details or context, that his “bonuses went
down” following his transfer. Kirmer identifies nothing in the record regarding
what he received in bonuses while employed at the Lakeside Mall location, what
he received in bonuses while employed at the Gentilly location, what he would
have received in bonuses at the Lakeside Mall location had he remained an


       27
            LA. REV. STAT. ANN. § 23:967(C)(1) (2010).
       28
         Tatum v. United Parcel Serv., Inc., 10-1053, at p. 17 (La. App. 5 Cir. 11/15/11); 79 So.
3d 1094, 1104 (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)) (internal
quotation marks omitted).

                                               12
    Case: 12-30570       Document: 00512340691          Page: 13     Date Filed: 08/14/2013



                                       No. 12-30570

employee at that store, or the cause of the reduction in his bonuses. The only
evidence supporting Kirmer’s claim is his own testimony that “[his] bonuses
went down.”29 Although Kirmer’s briefing implies that this statement proves
that Kirmer received lower bonuses because of his transfer and relative to what
he would have made at Goodyear’s Lakeside Mall location, such a conclusion is
mere speculation in the absence of relevant evidence.
       This is particularly true in light of other undisputed evidence in the
record. For example, although the record reflects that the Gentilly location had
a lower sales volume than the Lakeside Mall location, Kirmer himself admitted
that Goodyear’s bonus system was structured to have lower sales targets for
lower volume stores.        Moreover, Kirmer identifies no evidence that would
suggest that Goodyear’s Gentilly location was designedly or systematically a
lower volume store than the Lakeside Mall location. The undisputed evidence
instead was that sales fluctuated at each store. More recently, for example, the
Gentilly location had greater sales than the Lakeside Mall location.
       Simply put, Kirmer identifies nothing in the record to suggest that any
diminution in the amount of Kirmer’s bonus—in other words, the adverse result
that allegedly followed Kirmer’s transfer—was anything other than coincidental.
On these facts, Kirmer cannot show that Goodyear’s transfer of him from its
Lakeside Mall location to its Gentilly location was an adverse employment
action. We affirm the district court’s grant of summary judgment to Goodyear
on this issue.




       29
          Although Kirmer also asserts that a Goodyear witness testified that the bonuses were
inevitably lower at the Gentilly location, review of the testimony reveals that the witness
testified only that the Gentilly location had lower sales volume, not that employees there
received lower bonuses.

                                             13
    Case: 12-30570      Document: 00512340691         Page: 14     Date Filed: 08/14/2013



                                       No. 12-30570

                                            B
      Kirmer next asserts that the district court erroneously concluded that he
failed      to   demonstrate     that     Goodyear’s      stated     reason     for   his
termination—Kirmer’s twice having been reported sleeping while on the
job—was pretextual. Kirmer’s briefing on this issue cites no legal authority and
therefore is inadequate. We consequently consider this argument waived.30
Even if it were not waived, however, there was no evidence of pretext.
                                            C
      The remainder of Kirmer’s briefing related to his section 23:967 claim is
dedicated to a recitation of other facts that purportedly precluded the entry of
summary judgment. Kirmer’s briefing, however, makes no attempt to tie these
facts to the McDonnell Douglas framework, either through case law or otherwise.
We therefore also consider any argument based on these facts waived.31
                                   *        *         *
      For the foregoing reasons, we REVERSE the district court’s grant of
summary judgment in favor of Goodyear on Kirmer’s claim under section 23:631
of the Louisiana Revised Statutes related to the payment of his final bonus,
DISMISS Kirmer’s challenge to the district court’s denial of summary judgment
on his claim under section 23:631 related to payment of his vacation pay for
want of jurisdiction, AFFIRM the district court’s grant of summary judgment in
favor of Goodyear on Kirmer’s claims under sections 23:634 and 23:967, and
REMAND to the district court for further proceedings consistent with this
opinion.




      30
        See Coury v. Moss, 529 F.3d 579, 587 (5th Cir. 2008) (citing Nichols v. Enterasys
Networks, Inc., 495 F.3d 185, 190 (5th Cir. 2007)).
      31
           See id.

                                           14